REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The reasons for allowance of independent claims 1 and 14 are consistent for the reasons of allowance as described in the parent applications 16/806,710 and 17/092,912 (now US Pat. No. 10,835,791 B1 and 11,083,939 B1, respectively).
That is, claims 1 and 14 recite at least the following features which are patentable over the prior art (emphasis added):
1. A golf club head comprising:
a body comprising a sole with an opening that is at least partially encircled by a retention structure;
a first plate comprising a first central region, an edge region encircling the first central region, and a first slot disposed in the first central region;
a second plate comprising a second central region, at least one spring finger extending from the second central region, and a second slot disposed in the second central region; and
a weight assembly comprising a weight portion, a screw, and a nut, wherein the retention structure comprises a first lip, a second lip, and a groove area between the first and second lips,
wherein a portion of each of the edge region and the at least one spring finger is disposed within the groove area so that the first and second central regions of the first and second plates are at least partially suspended within the opening in the sole,
wherein a portion of the first slot overlaps a portion of the second slot, and wherein the screw extends through the weight portion, the first slot, and the second slot to engage the nut…



Claim 14 uses similar language. As claim 1 and 14 are allowed, dependent claims 2-13 and 15-20 are also allowed.  
For clarity, the Examiner construes “slot” to be “a narrow, elongated depression, groove, notch, slit, or aperture” as viewed in the crown or sole orientation (i.e. the orientation of Fig. 6; definition provided by dictionary.com; emphasis added).  That is, the elongated aperture as viewed in the crown/sole orientation allows the weight to “slide” along the plates (see pars. [0021]-[0022] of the originally filed spec).  As such, the Examiner’s interpretation is completely consistent with the specification.  More specifically, the Examiner does not construe “slot” to simply be a circular hole “elongated” in the sole to crown direction.      
The Examiner also construes the “groove” in combination with the “first and second lip” as the “retention structure” for the first and second plates.  Restated, the groove in combination with the first and second lip are the structure that retain the first and second plates to the club head body because “a portion of each of the edge region [of the first plate] and the at least one spring finger [of the second plate]” are physically “disposed with the groove area”.  More specifically, the first and second plate are retained in the head body by the groove and lips and not by means of just a screw (i.e. a simple circular weighted washer held in by screw attachment).
Finally, the Examiner construes “encircled” to be “to form a circle around; surround; encompass” as defined by dictionary.com (also consistent with applicant’s spec).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/25/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711